Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on /20/2021 was filed after the mailing date of the notice of allowance on 7/8/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-2 and 4-25 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a method for guiding a surgical instrument during sinus surgery by: (1) marking pre-operative 3D patent image data with a plurality of points, including a start point and an end point to define a planned drainage pathway; (2) determining a position of the surgical instrument using an electromagnetic tracking system; (3) generating an augmented reality (AR) image including a first visualization element having a tube-shape object that connects the start point and the end point to represent the planned drainage pathway, and a second visualization element comprising a plurality of circles that encircle the tube-shaped object and are spaced along the planned drainage pathway, wherein each of the circles represents the determined position of the surgical instrument relative to the planned drainage pathway; and (4) displaying the AR image to help guide the surgical instrument during the sinus surgery.
The prior art also fails to teach or suggest a method for guiding a surgical instrument during sinus surgery by: (1) marking pre-operative 3D patent image data with a plurality of points, including a start point and an end point to define a planned drainage pathway; (2) using an endoscope to obtain a real-time intra-operative image of an operating field of a patient; (3) determining a position of the surgical instrument relative to the planned drainage pathway and relative to the endoscope; (4) generating a virtual image corresponding to the real-time intra-operative image that includes a visualization element that represents the determined position of the surgical instrument relative to the planned drainage pathway; (5) superimposing the virtual image over the real-time intra-operative image to generate an AR image comprising the visualization element; and (6) displaying the AR image to help guide the surgical instrument during the sinus surgery.
The prior art also fails to teach or suggest a method and a system for guiding a surgical instrument during sinus surgery by: (1) marking pre-operative 3D patent image data with a plurality of points, including a start point and an end point to define a planned drainage pathway; (2) determining a position of the surgical instrument relative to the planned drainage pathway; (3) generating an augmented reality (AR) image including a first visualization element that represents the planned drainage pathway, and a second visualization element that represents the determined position of the surgical instrument relative to the planned drainage pathway; and (4) displaying the AR image to help guide the surgical instrument during the sinus surgery.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613